— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Sullivan County) to review a determination of respondent which found petitioner guilty of violating certain prison disciplinary rules.
Petitioner, a prison inmate, was found guilty following a tier II disciplinary hearing of disobeying a direct order, being out of place and making a false statement. That determination was affirmed upon administrative appeal and this CPLR article 78 proceeding seeking annulment ensued.
We confirm. Contrary to petitioner’s assertion, the determination of guilt is supported by substantial evidence consisting of the misbehavior report and corroborating hearing testimony (see Matter of Wigfall v Goord, 53 AD3d 943, 943 [2008]). To the extent preserved, we have examined petitioner’s remaining contentions, including his claim that the misbehavior report was facially defective, and we find no basis upon which to disturb respondent’s determination.
Cardona, PJ., Mercure, Carpinello, Kane and Malone Jr., JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.